Citation Nr: 9910653	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  96-20 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased (compensable) evaluation for the 
service-connected residuals of a fracture of the right fifth 
metacarpal.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1965 to 
April 1969.  This appeal arises from a September 1995 rating 
decision of the Buffalo, New York, regional office (RO) which 
assigned a noncompensable disability rating for the residuals 
of a fracture of the right fifth metacarpal, after granting 
service connection for the same.  The notice of disagreement 
was received in November 1995.  The statement of the case was 
issued in March 1996.  The veteran's substantive appeal was 
received in April 1996.

This matter was Remanded by the undersigned in May 1997 for 
the purpose of obtaining additional factual and medical 
evidence, and it has been returned to the Board of Veterans' 
Appeals (Board) for appellate review.


REMAND

In its May 1997 Remand, the Board instructed the RO to afford 
the veteran a special VA orthopedic examination to determine 
any loss of range of motion or pain attributable to the 
service-connected disability, and a special VA neurological 
examination to determine whether there were any neurological 
manifestations referable to the service-connected disability.  
An orthopedic examination was conducted in January 1998.  At 
that time, the examiner observed that the veteran did show a 
decrease in sensation on ulnar and radial borders of the 
middle, ring, and little fingers of his right hand.  It was 
further noted that x-rays taken in January 1993 had shown 
irregularities and bony fragments in the region of the distal 
radius and ulnar which was most likely post-traumatic from a 
prior Colles' fracture.  The diagnosis was right fifth 
metacarpal fracture.  The undersigned is unclear as to the 
relationship of the Colles' fracture and the fracture in 
service.

An EMG was subsequently performed in March 1998.  The 
conclusion was that there was evidence of a median neuropathy 
at the wrist consistent with a right, mild chronic carpal 
tunnel syndrome, and that there was no evidence of an ulnar 
neuropathy.  The EMG report contained no findings as to 
whether the neurological symptoms reported during the 
veteran's VA orthopedic examination were attributable to his 
service-connected disability, the carpal tunnel syndrome, or 
any other nonservice-connected disability.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that the Board, 
in rendering its final decision, must consider independent 
medical evidence in support of recorded findings, rather than 
provide its own medical judgment in the guise of a Board 
opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Moreover, contrary to the order of the May 1997 Remand, there 
is no evidence that the veteran was afforded a VA 
neurological examination.  In a recently issued decision, the 
Court held that a remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand orders, and imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand.  Furthermore, the Court held that where 
"the remand orders of the Board . . . are not complied with, 
the Board itself errs in failing to insure compliance."  
Stegall v. West, 11 Vet. App. 268 (1998).  The veteran should 
be afforded a VA neurological examination as well as another 
VA orthopedic examination.

Further, although he has been examined previously for VA 
purposes, the importance of a new examination to ensure 
adequate clinical findings should be emphasized to the 
veteran.  The veteran should be advised that failure to 
report, without good cause, for an examination scheduled in 
connection with a claim for an increased rating, may result 
in denial of that claim.  38 C.F.R. § 3.655 (1998).

Finally, the VA has a duty to assist a claimant in the 
development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998).  The duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes the procurement of medical records to which the 
veteran has made reference to.  Littke v. Derwinski 1 Vet. 
App. 90 (1990).  As this matter is being returned for 
additional medical examinations, the RO should obtain the 
veteran's current medical records pertaining to the treatment 
of his service-connected disability.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected residuals of a fracture 
of the right fifth metacarpal since 1995.  
All records not already included in the 
claims folder should be obtained, to 
include those from the Syracuse VA 
Medical Center.  After securing the 
necessary release(s), the RO should 
obtain these records.  Once obtained, all 
records must be associated with the 
claims folder.

2.  The RO should schedule the veteran 
for special VA orthopedic and 
neurological examinations to determine 
the severity of his service-connected 
disability.  The report from the 
orthopedic examiner should be made 
available to the neurological examiner.  
The veteran and his representative should 
be notified of the date, time and place 
of the examination in writing, and the RO 
should advise the veteran that, pursuant 
to federal regulations, failure to report 
for either examination, without good 
cause shown, may result in the denial of 
his claim for an increased rating.  A 
copy of the notification letters should 
be associated with the claims file.

3.  After the above development has been 
completed, the veteran should be afforded 
special VA orthopedic examination and 
thereafter a special neurological 
examination to determine the severity of 
his service-connected residuals of a 
fracture of the right fifth metacarpal.  
A copy of this Remand decision must be 
provided to each physician.  Prior to the 
examination, the claims folder must be 
made available to the examiners for 
review.  

a.  General instructions for the 
examiners:  Such tests as the 
examiners deem necessary should be 
performed.  The examiners should 
report on the severity and all 
manifestations of the veteran's 
service-connected fracture of the 
right fifth metacarpal.

b.  Special instructions for the 
orthopedic examiner:  The examiner 
should provide the answers/findings 
indicated below to each question or 
instruction posed.  The answers 
should be proceeded with the Roman 
numeral corresponding to the Roman 
numeral of the question or 
instruction.  No 
instruction/question should be left 
unanswered.  If the examiner finds 
that it is not feasible to answer a 
particular question or follow a 
particular instruction, he or she 
should so indicate and provide an 
explanation.

	I.  The examiner should note 
the references in the post-service 
medical records to a right Colles' 
fracture.  It should be determined 
whether the fracture in service 
represented a right Colles' fracture 
or whether the fracture in service 
was limited to the right fifth 
metacarpal.  If the service injury 
was limited to the right fifth 
metacarpal, the examiner should 
respond to the questions below 
considering only the manifestations 
of that disability.  

	II.  The examiner should state 
if there is loss of motion or pain 
of any joint attributable to the 
veteran's service-connected right 
hand disability.  In doing so, the 
examiner should be asked to state 
the range of motion in degrees of 
each affected joint(s).  If the 
finger joints are affected, each 
joint should be discussed 
separately.  She or he should also 
state the normal range of motion of 
each affected joint(s) in degrees.  
If there is limitation of motion or 
ankylosis of any finger joint 
attributable to the service 
connected disability, it should be 
noted whether motion is possible to 
within two inches of the median 
transverse fold of the palm.  

	III.  The examiner should be 
asked to determine whether the 
residuals of the veteran's right 
hand disability causes weakened 
movement, excess fatigability, or 
incoordination; and, if feasible, 
this determination should be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  If there is 
functional loss of any digit of the 
right hand resulting from weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service connected disability, the 
examiner should note whether any 
functional loss is equivalent to the 
inability to flex the involved joint 
to within two inches of the median 
transverse fold of the palm.

	IV.  The examiner should also 
be asked to express an opinion on 
whether pain attributable to the 
service connected disability only 
could significantly limit functional 
ability during flare-ups or when the 
right hand is used repeatedly over 
time.  This determination should 
also, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss or ankylosis 
due to pain on use or during flare-
ups.  If there is functional loss of 
any digit of the right hand 
attributable to pain during flare-
ups or when the hand is used 
repeatedly over time and this is 
caused by the service connected 
disability, it should be noted 
whether any such loss is equivalent 
to the inability to flex the 
involved joint to within two inches 
of the median transverse fold of the 
palm.

c.  Special instructions for the 
neurological examiner:  The examiner 
should review the report of the 
examination accomplished by the 
orthopedic examination ordered in 
connection with this appeal to 
determine whether the service 
connected disability is limited to 
residuals of fracture of the right 
fifth metacarpal or whether the 
veteran also sustained a right 
Colles' fracture in service.  If 
not, the examiner should address the 
questions asked only in reference to 
residuals of the fracture of the 
right fifth metacarpal.  The 
examiner should note whether there 
are any neurological manifestations 
referable to the service-connected 
right hand disability.  If so, the 
nerve affected, the manifestations 
thereof, and the degree of 
disablement should be discussed.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

5.  When the above development has been 
completed, the veteran's claim should be 
reviewed by the RO.  If any of the 
benefits sought on appeal remain denied, 
the veteran should be furnished a 
supplemental statement of the case, to 
include the provisions of 38 C.F.R. § 
3.655 if appropriate.  Consideration 
should be given to the recent case of 
Fenderson v. West, 12 Vet. App. 119 
(1999).  Therein, the Court held that, 
with regard to initial ratings following 
the grant of service connection, separate 
ratings can be assigned for separate 
periods of time based on the facts 
found-a practice known as "staged" 
ratings.  The veteran and his 
representative should be given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional medical information and afford 
due process.  The Board intimates no opinion, either factual 
or legal, as to the ultimate conclusion warranted in this 
case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


